DETAILED ACTION
Status of Claims
The following is a Non-Final Rejection in response to the amendment filed March 16, 2021.  Claims 1-20 are currently pending and have been examined.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5-11, 13-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Luchene et al (US 2009/0271290 A1) in view of Strisower (US 2001/0029465 A1).  


Regarding claim 1, Van Luchene discloses a computer-implemented method comprising:
            receiving, from a first client device associated with a first user, an image generated by the first client device and a textual descriptor, the image depicting an item (Van Luchene:  Figure 14, paragraph [0208] - The seller offer information may include, for example, an item category, an item quality class, at least one item feature, a seller price, an age associated with the item, an item manufacturer, an item description, an item image, an item condition, an accessory associated with the item, a seller offer period, seller delivery information, seller payment information, a seller evaluation rule, and/or a seller preference);
associating the image depicting the item with information usable to direct an electronic communication to the first user (Van Luchene:  paragraph [0082] - In addition to information about a type of item or a particular item, offer information (i.e., buyer offer information or seller offer information) may include information about buyer or seller. For example, offer information may include a name, an address, contact information (e.g., an electronic mail address or telephone number));
the second client device further configured to initiate a communication to the first user upon request by the second user of the second client device (Van Luchene:  Figure 14, paragraph [0209] - At 1404, buyer offer information is received. The buyer offer information may comprise, for example, an OTB associated with a buyer offering to make a purchase. The buyer offer information may be received, for example, from a buyer device 10 via a Web site, the Internet, a buyer computer, a PDA, a kiosk, an electronic mail message, a telephone, an interactive voice response unit, and/or an operator).
Van Luchene does not expressly disclose providing the image depicting the item and the textual descriptor to a second client device of a second user, the second client device being configured to initially display only the image of the item as a listing of the item, the second client device further configured to subsequently present the textual descriptor.  Strisower discloses providing the image depicting the item and the textual descriptor to a second client device of a second user, the second client device being configured to initially display only the image of the item as a listing of the item, the second client device further configured to subsequently present the textual descriptor (Strisower: Figure 8, paragraph [0039] - An example of this is shown in FIG. 8 which illustrates several thumbnail images 120 of digital FSI advertisements. Once an individual product is selected using these thumbnails, other information can be obtained).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Van Luchene to have included providing the image depicting the item and the textual descriptor to a second client device of a second user, the second client device being configured to 

Regarding claim 2, VanLuchene and Strisower teach or suggest all the limitations of claim 1 as noted above.  Van Luchene further discloses wherein the method further comprises: receiving location information for the first client device; associating the location information for the first client device with the image depicting the item; and wherein the image depicting the item is provided to the second client device based on a comparison of location information for the second client device with the location information for the first client device (Van Luchene: paragraph [0117] - A matching objectives rule may also be based on the location of the buyer and/or seller. For example, the controller 200 may select the potentially matching offer associated with a buyer who lives in the same town as the seller).  

Regarding claim 5, VanLuchene and Strisower teach or suggest all the limitations of claim 2 as noted above.  Van Luchene further discloses providing the location information for the first client device to the second client device for presentation (Van Luchene: paragraph [0282] -  The seller may specify the types of offers included in the zipper display based on, for example, his or her location and/or an item category).  

Regarding claim 6, VanLuchene and Strisower teach or suggest all the limitations of claim 2 as noted above.  Van Luchene further discloses wherein the comparison of the location information for the second client device with the location information for the first client device comprises determining that the first client device and the second client device are in a same city (Van Luchene: paragraph [0117] - A matching objectives rule may also be based on the location of the buyer and/or seller. For example, the controller 200 may select the potentially matching offer associated with a buyer who lives in the same town as the seller).  

Regarding claim 7, VanLuchene and Strisower teach or suggest all the limitations of claim 1 as noted above.  Van Luchene further discloses wherein the information useable to direct an electronic communication to the first user comprises an address, an identifier of the first user, or an identifier of the first client device (Van Luchene: paragraph [0143] - The fields specify: a seller identifier 402; a seller name 404; an address 406; a contact identifier 408; associated offers to sell 410; a priority ranking 412; a payment identifier 414; accepted subsidy offers 416; and a current balance 418).  

Regarding claim 8, VanLuchene and Strisower teach or suggest all the limitations of claim 7 as noted above.   Van Luchene further discloses wherein the address comprises an email address, a phone number, an instant messaging address, a text messaging address, or a social network username (Van Luchene: paragraph [0082] - In addition to information about a type of item or a particular item, offer information (i.e., buyer offer information or seller offer information) may include information about buyer or seller. For example, offer information may include a name, an address, contact information (e.g., an electronic mail address or telephone number)).  

Regarding claim 9, VanLuchene and Strisower teach or suggest all the limitations of claim 1 as noted above.  Van Luchene further discloses wherein the textual descriptor comprises a title (Van Luchene: paragraph [0081] For example, the seller offer information may indicate that the seller is interested in selling a "1993 SONY.RTM. WALKMAN.RTM., working condition).  

Regarding claim 10, Van Luchene discloses a non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations, the operations comprising:
            receiving, from a first client device associated with a first user, an image generated by the first client device and a textual descriptor, the image depicting an item (Van Luchene:  Figure 14, paragraph [0208] - The seller offer information may include, for example, an item category, an item quality class, at least one item feature, a seller price, an age associated with the item, an item manufacturer, an item description, an item image, an item condition, an accessory associated with the item, a seller offer period, seller delivery information, seller payment information, a seller evaluation rule, and/or a seller preference);
the second client device further configured to initiate a communication to the first user upon request by the second user of the second client device (Van Luchene:  Figure 14, paragraph [0208] - The seller offer information may include, for example, an item category, an item quality class, at least one item feature, a seller price, an age associated with the item, an item manufacturer, an item description, an item image, an item condition, 
Van Luchene does not expressly disclose providing the image depicting the item and the textual descriptor to a second client device of a second user, the second client device being configured to initially display only the image of the item as a listing of the item, the second client device further configured to subsequently present the textual descriptor.  Strisower discloses providing the image depicting the item and the textual descriptor to a second client device of a second user, the second client device being configured to initially display only the image of the item as a listing of the item, the second client device further configured to subsequently present the textual descriptor (Strisower: Figure 8, paragraph [0039] - An example of this is shown in FIG. 8 which illustrates several thumbnail images 120 of digital FSI advertisements. Once an individual product is selected using these thumbnails, other information can be obtained).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to have modified the method and apparatus of Van Luchene to have included providing the image depicting the item and the textual descriptor to a second client device of a second user, the second client device being configured to initially display 

Regarding claim 11, VanLuchene and Strisower teach or suggest all the limitations of claim 10 as noted above.  Van Luchene further discloses receiving location information for the first client device; associating the location information for the first client device with the image depicting the item; and wherein the image depicting the item is provided to the second client device based on a comparison of location information for the second client device with the location information for the first client device (Van Luchene: paragraph [0117] - A matching objectives rule may also be based on the location of the buyer and/or seller. For example, the controller 200 may select the potentially matching offer associated with a buyer who lives in the same town as the seller).  

Regarding claim 13, VanLuchene and Strisower teach or suggest all the limitations of claim 13 as noted above.  Van Luchene further discloses associating the image depicting the item with information usable to direct an electronic communication to the first user (Van Luchene: paragraph [0082] - In addition to information about a type of item or a particular item, offer information (i.e., buyer offer information or seller offer information) may include information about buyer or seller. For example, offer information may include a name, an address, contact information (e.g., an electronic mail address or telephone number)).  

Regarding claim 14, VanLuchene and Strisower teach or suggest all the limitations of claim 13 as noted above.  Van Luchene further discloses wherein the information useable to direct an electronic communication to the first user comprises an address, an identifier of the first user, or an identifier of the first client device (Van Luchene: paragraph [0143] - The fields specify: a seller identifier 402; a seller name 404; an address 406; a contact identifier 408; associated offers to sell 410; a priority ranking 412; a payment identifier 414; accepted subsidy offers 416; and a current balance 418).  

Regarding claim 15, VanLuchene and Strisower teach or suggest all the limitations of claim 14 as noted above.  Van Luchene further discloses wherein the address comprises an email address, a phone number, an instant messaging address, a text messaging address, or a social network username (Van Luchene: paragraph [0082] - In addition to information about a type of item or a particular item, offer information (i.e., buyer offer information or seller offer information) may include information about buyer or seller. For example, offer information may include a name, an address, contact information (e.g., an electronic mail address or telephone number)).  

Regarding claim 16, Van Luchene discloses a client device comprising: one or more processors; and one or more machine-readable storage media storing instructions that, when used by the one or more processors, cause the one or more processors to:
            receive, at the client device from a server, an image depicting an item and a textual descriptor, the image and textual descriptor having been generated by a second client device (Van Luchene:  Figure 14, paragraph [0208] - The seller offer information may include, for example, an item category, an item quality class, at least one item feature, a seller price, an age associated with the item, an item manufacturer, an item description, an item image, an item condition, an accessory associated with the item, a seller offer period, seller delivery information, seller payment information, a seller evaluation rule, and/or a seller preference);
in response to a request from a first user of the client device, providing an option to initiate a communication to a second user associated with the second client device (Van Luchene:  paragraph [0209] - At 1404, buyer offer information is received. The buyer offer information may comprise, for example, an OTB associated with a buyer offering to make a purchase. The buyer offer information may be received, for example, from a buyer device 10 via a Web site, the Internet, a buyer computer, a PDA, a kiosk, an electronic mail message, a telephone, an interactive voice response unit, and/or an operator).
Van Luchene does not expressly disclose initially display only the image of the item as a listing of the item on the client device; in response to a request from a first user of the client device subsequent to the image of the item being displayed on the client device, display the textual descriptor.  Strisower discloses initially display only the image of the item as a listing of the item on the client device; in response to a request from a first user of the client device subsequent to the image of the item being displayed on the client device, display the textual descriptor (Strisower: Figure 8, paragraph [0039] - An example of this is shown in FIG. 8 which illustrates several thumbnail images 120 of digital FSI advertisements. Once an individual product is selected using these thumbnails, other information can be obtained).  


Regarding claim 17, VanLuchene and Strisower teach or suggest all the limitations of claim 16 as noted above.  Van Luchene further discloses wherein the image depicting the item is provided to the client device based on a comparison of location information for the client device with the location information for the second client device (Van Luchene: paragraph [0117] - A matching objectives rule may also be based on the location of the buyer and/or seller. For example, the controller 200 may select the potentially matching offer associated with a buyer who lives in the same town as the seller).  

Regarding claim 19, VanLuchene and Strisower teach or suggest all the limitations of claim 17 as noted above.  Van Luchene further discloses wherein the instructions further cause the one or more processors to receive and present the location information for the second client device (Van Luchene: paragraph [0282] -  The seller may specify the types of offers included in the zipper display based on, for example, his or her location and/or an item category).  

Regarding claim 20, VanLuchene and Strisower teach or suggest all the limitations of claim 16 as noted above.  Van Luchene further discloses wherein the textual descriptor comprises a title (Van Luchene: paragraph [0081] 0 For example, the seller offer information may indicate that the seller is interested in selling a "1993 SONY.RTM. WALKMAN.RTM., working condition).  


Claims 3, 4, 12, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Luchene et al (US 2009/0271290 A1), in view of Strisower (US 2001/0029465 A1), and further in view of Tedesco et al (US 2009/0012878 A1).  

Regarding claim 3, VanLuchene and Strisower teach or suggest all the limitations of claim 2 as noted above.  The combination of VanLuchene and Strisower does not disclose wherein receiving the location information for the first client device comprises receiving a first geographic location information based on Global Positioning System (GPS) data generated by the first client device.  However, Tedesco teaches wherein receiving the location information for the first client device comprises receiving a first geographic location information based on Global Positioning System (GPS) data generated by the first client device (Tedesco: paragraph [0148] - (1) determining a GPS coordinate of a device (e.g., a buyer's cell phone, a seller's cell phone)).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of VanLuchene and Strisower, in the apparatus and method wherein receiving the location information for the first client device comprises receiving a first geographic location information based on Global Positioning System (GPS) data generated by the first client device, as taught by Tedesco since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because geographical distance would allow for simultaneous exchange of goods (Tedesco: paragraph [0008]).

Regarding claim 4, Van Luchene, Strisower, and Tedesco teach or suggest all the limitations of claim 3 as noted above.  Tedesco further discloses wherein the location information for the second client device comprises a second geographic location information based on GPS data generated by the second client device (Tedesco: paragraph [0148] - (1) determining a GPS coordinate of a device (e.g., a buyer's cell phone, a seller's cell phone)).


Regarding claim 12, VanLuchene and Strisower teach or suggest all the limitations of claim 11 as noted above.  The combination of VanLuchene and Strisower does not disclose wherein the location information for the first client device is based on Global Positioning System (GPS) data generated by the first client device, and wherein the location information for the second client device is based on GPS data generated by the second client device.  However, Tedesco teaches wherein the location information for the first client device is based on Global Positioning System (GPS) data generated by the first client device, and wherein the location information for the second client device is based on GPS data generated by the second client device (Tedesco: paragraph [0148] - (1) determining a GPS coordinate of a device (e.g., a buyer's cell phone, a seller's cell phone)).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of VanLuchene and Strisower, in the apparatus and method wherein the location information for the first client device is based on Global Positioning System (GPS) data generated by the first client device, and wherein the location information for the second client device is based on GPS data generated by the second client device, as taught by Tedesco since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because geographical distance would allow for simultaneous exchange of goods (Tedesco: paragraph [0008]).

Regarding claim 18, VanLuchene and Strisower teach or suggest all the limitations of claim 17 as noted above.  The combination of VanLuchene and Strisower does not disclose wherein the location information for the client device is based on Global Positioning System (GPS) data generated by the client device.  However, Tedesco teaches wherein the location information for the client device is based on Global Positioning System (GPS) data generated by the client device (Tedesco: paragraph [0148] - (1) determining a GPS coordinate of a device (e.g., a buyer's cell phone, a seller's cell phone)).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the combination of VanLuchene and Strisower, in the apparatus and method wherein the location information for the client device is based on Global Positioning System (GPS) data generated by the client device, as taught by Tedesco since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because geographical distance would allow for simultaneous exchange of goods (Tedesco: paragraph [0008]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625